UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6873



RICKY M. WATSON,

                                                Plaintiff - Appellant,

          versus


ROY W. CHERRY, Superintendent, Hampton Roads
Regional Jail,

                                                 Defendant - Appellee,

          and


HAMPTON ROADS REGIONAL JAIL,

                                                             Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-107-2)


Submitted:   August 15, 2002                 Decided:   August 22, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky M. Watson, Appellant Pro Se.      Samuel Lawrence Dumville,
Virginia Beach, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Ricky M. Watson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.               We

have reviewed the record and the district court’s opinion and find

no reversible error.          Accordingly, we affirm on the reasoning of

the district court.        See Watson v. Cherry, No. CA-01-107-2 (E.D.

Va. May 29, 2002).      We deny his motions for summary judgment and to

obtain medical records. We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                      AFFIRMED




                                        2